

117 HR 37 IH: Voter Integrity Protection Act
U.S. House of Representatives
2021-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 37IN THE HOUSE OF REPRESENTATIVESJanuary 4, 2021Mr. Biggs introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Immigration and Nationality Act to make voting in a Federal election by an unlawfully present alien an aggravated felony, and for other purposes.1.Short titleThis Act may be cited as the Voter Integrity Protection Act.2.Unlawful voting(a)Aggravated felonySection 101(a)(43) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(43)) is amended—(1)in subparagraph (T), by striking and at the end;(2)in subparagraph (U), by striking the period at the end and inserting ; and; and(3)by adding at the end the following:(V)an offense described in section 611 of title 18, United States Code, committed by an alien who is unlawfully present in the United States..(b)Deportable offenseSection 237(a)(2) of the Immigration and Nationality Act (8 U.S.C. 1227(a)(2)) is amended by adding at the end the following:(G)Voting offensesAny alien who is unlawfully present in the United States and who knowingly commits a violation of section 611 of title 18, United States Code, is deportable..